EXHIBIT 10.1




AMENDMENT TO  SECURITIES PURCHASE AGREEMENT




THIS AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the “Agreement”) is entered
into as of this ___ day of February, 2015, by and between Brisben Water
Solutions LLC (the “Purchaser”) and Ecosphere Technologies, Inc. (the “Company”)
(collectively, the Purchaser and the Company, are the “Parties”).




WHEREAS, under the Agreement on September 12, 2014 the Purchaser purchased from
the Company, and the Company sold to the Purchaser, securities consisting of one
Unit of the Company upon the terms and conditions set forth herein.  The Unit
consisted of a $1,000,000 convertible note (the “Note”) and 17,391,304 Warrants
to purchase common stock of the Company as more particularly described in
Section 1 of the Agreement; and




WHEREAS, the Parties wish to amend the Agreement (the “Amendment”) to provide
that the Purchaser will lend the Company $250,000 and receive an Amended and
Restated Convertible Note (the “Amended Note”) in the principal sum of
$1,250,000 and a Warrant to purchase an additional 4,347,826 shares of the
Company’s common stock.




NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:




.

Sale and Purchase.  The Company agrees to sell and the Purchaser agrees to
purchase one-quarter of a Unit. The Amended Note will mature September 12, 2015,
subject to prior conversion, be convertible into common stock at $0.115 per
share and pay 10% annual interest (payable in cash upon maturity or conversion).
 The Warrants are exercisable for five years at $0.115 per share (subject to
adjustment) and permit the holder to exercise on a cashless basis.   Copies of
the form of Amended Note and the form of the Warrants are annexed as Exhibits A
and B to this Agreement. The Purchaser agrees to deliver the Note to the Company
simultaneous with the execution of this Amendment or if that is not practical,
as soon as practical.




2.

Purchase Price. The Unit is offered at $250,000 (the “Purchase Price”). The
Purchaser shall wire to the Company the Purchase Price.  For the convenience of
the Purchaser, the Company’s wire instructions are annexed as Exhibit C to this
Agreement.  




3.

Concerning the Note; Remedies.




(a)

The Amended Note will be secured by a first lien on the Collateral, and rights
to sale proceeds from the FNES Interest, as defined by the Amended and Restated
Security Agreement, the form of which is annexed as Exhibit D.








1







--------------------------------------------------------------------------------



(b)

In the event of a default under the Amended Note or the Security Agreement, the
Purchaser shall be entitled to all remedies as a secured creditor but any
Collateral must be publicly sold in accordance with the provisions of the
Uniform Commercial Code of Florida, and the Purchaser’s rights shall be limited
to recovering the principal, accrued interest and attorneys’ fees due under the
Amended Note, together with reasonable costs of the public sale. All additional
proceeds, if any, from the public sale shall be paid to the Company.




4.

Representations and Warranties of the Parties   Attached as Exhibit E is the
Agreement. All of the representations and warranties of the Parties are
incorporated by reference, and the Parties are relying upon the other Party’s
representations and warranties in entering into this Agreement and carrying out
its terms. Such representations and warranties are true and correct on the date
hereof and will be true and correct on the closing date.







5.

Survival of Representations and Warranties and Agreements.  All representations
and warranties of the Parties contained in this Amendment shall survive the
closing and shall not be affected by any investigation made prior to the
closing.




6.

Indemnification.




6.1

Indemnification Provisions for Benefit of the Purchaser.  In the event the
Company breaches any of its representations, warranties, and/or covenants
contained herein and provided that the Purchaser makes a written claim for
indemnification against the Company, then the Company agrees to indemnify the
Purchaser from and against the entirety of any losses, damages, amounts paid in
settlement of any claim or action, expenses, or fees including court costs and
reasonable attorneys' fees and expenses.  




6.2

Indemnification Provisions for Benefit of the Company.  In the event the
Purchaser breaches any of its representations, warranties, and/or covenants
contained herein and provided that the Company makes a written claim for
indemnification against the Purchaser, then the Purchaser agrees to indemnify
the Company from and against the entirety of any losses, damages, amounts paid
in settlement of any claim or action, expenses, or fees including court costs
and reasonable attorneys' fees and expenses.




7.

Post Closing Covenants. The Parties agree as follows with respect to the period
following the closing:




7.1

General.  In case at any time after the closing any further action is necessary
or desirable to carry out the purposes of this Agreement, each of the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as the other Party may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Section 7).  




7.2

Company.  The Company hereby covenants that, after the closing, the Company
will, at the request of Purchaser, execute, acknowledge and deliver to the
Purchaser without further consideration, all such further assignments,
conveyances, consents and other





2







--------------------------------------------------------------------------------

documents, and take such other action, as the Purchaser may reasonably request
(a) to transfer to, vest and protect in the Purchaser and its right, title and
interest in the Unit, and (b) otherwise to consummate or effectuate the
transactions contemplated by this Agreement.




8.

Expenses.  Except as otherwise provided in this Agreement, all parties hereto
shall pay their own expenses, including legal and accounting fees, in connection
with the transactions contemplated herein.




9.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




10.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




11.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.  Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the Parties or their respective heirs, successors and assigns any
rights, remedies, obligations, or other liabilities under or by reason of this
Agreement.




12.

Notices and Addresses. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar overnight
next business day delivery, or by email followed by overnight next business day
delivery, as follows:




To the Company:

Ecosphere Technologies, Inc.

3515 S.E. Lionel Terrace

Stuart, FL  34997

Attention: Dennis McGuire

Email:dennismcguire1@mac.com




To the Purchaser:

Brisben Water Solutions LLC

23 N. Beach Road

Jupiter Island, FL 33455

Attention:  William Brisben

Email:  wbrisben@hotmail.com




or to such other address as any of them, by notice to the other may designate
from time to time.




13.

Attorney's Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or arbitration proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney's fee, including the fees on appeal, costs and
expenses.





3







--------------------------------------------------------------------------------




14.

Governing Law; Venue.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the laws of the State of Florida. Any
proceeding or action shall only be commenced in Martin County, Florida or the
United States District Court for the Southern District of Florida. The parties
hereto irrevocably and unconditionally submit to the exclusive jurisdiction of
such courts and agree to take any and all future action necessary to submit to
the jurisdiction of such courts.




15.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.




16.

Assignment.  No Party hereto shall assign its rights or obligations under this
Agreement without the prior written consent of the other Party.




17.

Section Headings.  Section headings herein have been inserted for reference only
and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Agreement.







FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  ALL SALES IN THIS OFFERING ARE SALES IN FLORIDA.  PAYMENTS FOR
TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH
WILL BE PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO THE
COMPANY TO THE ATTENTION OF DENNIS MCGUIRE AT THE ADDRESS SET FORTH IN SECTION
12 OF THIS AGREEMENT.










[Signature Page Attached]





4







--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.




 

COMPANY:

 




 




By: ________________________________

      Dennis McGuire,

 

      Chief Executive Officer

 

 

 

 

 

PURCHASER:

 

Brisben Water Solutions LLC

 




By: ________________________________

       William Brisben,

       Manager

 

 

 

 

 

Address:  23 N. Beach Road

    Jupiter Island, FL 33455




Email: wbrisben@hotmail.com

 

 

 

 







No of Units Purchased      1




No. of Warrants       4,347,826

















5





